Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 1 of 228 PageID# 1099




                   Exhibit 3
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 2 of 228 PageID# 1100
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 3 of 228 PageID# 1101
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 4 of 228 PageID# 1102
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 5 of 228 PageID# 1103
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 6 of 228 PageID# 1104
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 7 of 228 PageID# 1105
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 8 of 228 PageID# 1106
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 9 of 228 PageID# 1107
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 10 of 228 PageID# 1108
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 11 of 228 PageID# 1109
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 12 of 228 PageID# 1110
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 13 of 228 PageID# 1111
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 14 of 228 PageID# 1112
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 15 of 228 PageID# 1113
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 16 of 228 PageID# 1114
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 17 of 228 PageID# 1115
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 18 of 228 PageID# 1116
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 19 of 228 PageID# 1117
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 20 of 228 PageID# 1118
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 21 of 228 PageID# 1119
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 22 of 228 PageID# 1120
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 23 of 228 PageID# 1121
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 24 of 228 PageID# 1122
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 25 of 228 PageID# 1123
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 26 of 228 PageID# 1124
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 27 of 228 PageID# 1125
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 28 of 228 PageID# 1126
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 29 of 228 PageID# 1127
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 30 of 228 PageID# 1128
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 31 of 228 PageID# 1129
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 32 of 228 PageID# 1130
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 33 of 228 PageID# 1131
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 34 of 228 PageID# 1132
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 35 of 228 PageID# 1133
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 36 of 228 PageID# 1134
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 37 of 228 PageID# 1135
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 38 of 228 PageID# 1136
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 39 of 228 PageID# 1137
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 40 of 228 PageID# 1138
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 41 of 228 PageID# 1139
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 42 of 228 PageID# 1140
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 43 of 228 PageID# 1141
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 44 of 228 PageID# 1142
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 45 of 228 PageID# 1143
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 46 of 228 PageID# 1144
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 47 of 228 PageID# 1145
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 48 of 228 PageID# 1146
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 49 of 228 PageID# 1147
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 50 of 228 PageID# 1148
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 51 of 228 PageID# 1149
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 52 of 228 PageID# 1150
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 53 of 228 PageID# 1151
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 54 of 228 PageID# 1152
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 55 of 228 PageID# 1153
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 56 of 228 PageID# 1154
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 57 of 228 PageID# 1155
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 58 of 228 PageID# 1156
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 59 of 228 PageID# 1157
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 60 of 228 PageID# 1158
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 61 of 228 PageID# 1159
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 62 of 228 PageID# 1160
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 63 of 228 PageID# 1161
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 64 of 228 PageID# 1162
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 65 of 228 PageID# 1163
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 66 of 228 PageID# 1164
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 67 of 228 PageID# 1165
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 68 of 228 PageID# 1166
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 69 of 228 PageID# 1167
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 70 of 228 PageID# 1168
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 71 of 228 PageID# 1169
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 72 of 228 PageID# 1170
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 73 of 228 PageID# 1171
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 74 of 228 PageID# 1172
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 75 of 228 PageID# 1173
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 76 of 228 PageID# 1174
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 77 of 228 PageID# 1175
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 78 of 228 PageID# 1176
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 79 of 228 PageID# 1177
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 80 of 228 PageID# 1178
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 81 of 228 PageID# 1179
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 82 of 228 PageID# 1180
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 83 of 228 PageID# 1181
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 84 of 228 PageID# 1182
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 85 of 228 PageID# 1183
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 86 of 228 PageID# 1184
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 87 of 228 PageID# 1185
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 88 of 228 PageID# 1186
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 89 of 228 PageID# 1187
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 90 of 228 PageID# 1188
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 91 of 228 PageID# 1189
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 92 of 228 PageID# 1190
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 93 of 228 PageID# 1191
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 94 of 228 PageID# 1192
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 95 of 228 PageID# 1193
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 96 of 228 PageID# 1194
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 97 of 228 PageID# 1195
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 98 of 228 PageID# 1196
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 99 of 228 PageID# 1197
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 100 of 228 PageID# 1198
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 101 of 228 PageID# 1199
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 102 of 228 PageID# 1200
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 103 of 228 PageID# 1201
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 104 of 228 PageID# 1202
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 105 of 228 PageID# 1203
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 106 of 228 PageID# 1204
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 107 of 228 PageID# 1205
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 108 of 228 PageID# 1206
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 109 of 228 PageID# 1207
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 110 of 228 PageID# 1208
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 111 of 228 PageID# 1209
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 112 of 228 PageID# 1210
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 113 of 228 PageID# 1211
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 114 of 228 PageID# 1212
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 115 of 228 PageID# 1213
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 116 of 228 PageID# 1214
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 117 of 228 PageID# 1215
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 118 of 228 PageID# 1216
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 119 of 228 PageID# 1217
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 120 of 228 PageID# 1218
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 121 of 228 PageID# 1219
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 122 of 228 PageID# 1220
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 123 of 228 PageID# 1221
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 124 of 228 PageID# 1222
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 125 of 228 PageID# 1223
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 126 of 228 PageID# 1224
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 127 of 228 PageID# 1225
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 128 of 228 PageID# 1226
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 129 of 228 PageID# 1227
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 130 of 228 PageID# 1228
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 131 of 228 PageID# 1229
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 132 of 228 PageID# 1230
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 133 of 228 PageID# 1231
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 134 of 228 PageID# 1232
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 135 of 228 PageID# 1233
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 136 of 228 PageID# 1234
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 137 of 228 PageID# 1235
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 138 of 228 PageID# 1236
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 139 of 228 PageID# 1237
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 140 of 228 PageID# 1238
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 141 of 228 PageID# 1239
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 142 of 228 PageID# 1240
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 143 of 228 PageID# 1241
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 144 of 228 PageID# 1242
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 145 of 228 PageID# 1243
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 146 of 228 PageID# 1244
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 147 of 228 PageID# 1245
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 148 of 228 PageID# 1246
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 149 of 228 PageID# 1247
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 150 of 228 PageID# 1248
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 151 of 228 PageID# 1249
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 152 of 228 PageID# 1250
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 153 of 228 PageID# 1251
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 154 of 228 PageID# 1252
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 155 of 228 PageID# 1253
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 156 of 228 PageID# 1254
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 157 of 228 PageID# 1255
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 158 of 228 PageID# 1256
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 159 of 228 PageID# 1257
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 160 of 228 PageID# 1258
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 161 of 228 PageID# 1259
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 162 of 228 PageID# 1260
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 163 of 228 PageID# 1261
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 164 of 228 PageID# 1262
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 165 of 228 PageID# 1263
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 166 of 228 PageID# 1264
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 167 of 228 PageID# 1265
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 168 of 228 PageID# 1266
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 169 of 228 PageID# 1267
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 170 of 228 PageID# 1268
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 171 of 228 PageID# 1269
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 172 of 228 PageID# 1270
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 173 of 228 PageID# 1271
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 174 of 228 PageID# 1272
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 175 of 228 PageID# 1273
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 176 of 228 PageID# 1274
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 177 of 228 PageID# 1275
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 178 of 228 PageID# 1276
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 179 of 228 PageID# 1277
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 180 of 228 PageID# 1278
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 181 of 228 PageID# 1279
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 182 of 228 PageID# 1280
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 183 of 228 PageID# 1281
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 184 of 228 PageID# 1282
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 185 of 228 PageID# 1283
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 186 of 228 PageID# 1284
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 187 of 228 PageID# 1285
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 188 of 228 PageID# 1286
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 189 of 228 PageID# 1287
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 190 of 228 PageID# 1288
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 191 of 228 PageID# 1289
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 192 of 228 PageID# 1290
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 193 of 228 PageID# 1291
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 194 of 228 PageID# 1292
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 195 of 228 PageID# 1293
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 196 of 228 PageID# 1294
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 197 of 228 PageID# 1295
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 198 of 228 PageID# 1296
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 199 of 228 PageID# 1297
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 200 of 228 PageID# 1298
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 201 of 228 PageID# 1299
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 202 of 228 PageID# 1300
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 203 of 228 PageID# 1301
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 204 of 228 PageID# 1302
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 205 of 228 PageID# 1303
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 206 of 228 PageID# 1304
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 207 of 228 PageID# 1305
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 208 of 228 PageID# 1306
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 209 of 228 PageID# 1307
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 210 of 228 PageID# 1308
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 211 of 228 PageID# 1309
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 212 of 228 PageID# 1310
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 213 of 228 PageID# 1311
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 214 of 228 PageID# 1312
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 215 of 228 PageID# 1313
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 216 of 228 PageID# 1314
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 217 of 228 PageID# 1315
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 218 of 228 PageID# 1316
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 219 of 228 PageID# 1317
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 220 of 228 PageID# 1318
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 221 of 228 PageID# 1319
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 222 of 228 PageID# 1320
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 223 of 228 PageID# 1321
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 224 of 228 PageID# 1322
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 225 of 228 PageID# 1323
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 226 of 228 PageID# 1324
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 227 of 228 PageID# 1325
Case 1:19-cr-00059-LO Document 162-3 Filed 11/10/20 Page 228 of 228 PageID# 1326
